re FPF Oo DN DU Fe WY NY KF

ase 2:20-cv-10139-GW-PVC Document15 Filed 02/26/21 Page1of9 Page ID #:142

 

 

FILED
CLERK, U.S. DISTRICT COURT
Celece FEB 26, 2021
appearing pro per

 

 

 

Lemongr asstelephone@gmail.com CENTRAL DISTRICT OF CALIFORNIA
PO Box 1679-4321 wv: J DEPUTY

Sacramento, Ca 94812
602-448-8809

 

 

 

United States District Court, Central Dictrict of California

Celece Docket # 2:20-cv-10139 GW (PVCx)
Vv Plaintiff's Ex Parte Application for Order
Dunn School, et al Specifying Time To Serve Summons

Hon Judge George Wu; assigned to:Hon. Judge Pedro Castillo

Application
I request the Court issue an Order specifying the time by which service of

Summons must be completed. This aplication is made on the ground of Fed
Rules Of Civ Pro 4(c).

Plaintiff's Declaration Of Facts
I swear under penality of perjury under the laws of the State of California that —

the following is true and accurate to the best of my belief and personal
knowledge.

1. 1 am literate. My first language is English. I understand my duty to tell the
truth. I am not presiding over this preceeding. I have personal knowledge of the
following facts.

2. My complaint was filed with this court on Nov 03, 2020. I presented a

Summons at the same time, along with a Fee Waiver Request and a Request For

1
{|Celecev Dunn School, et al Ex Parte App For Order Specifying Time To Serve Summons

 
 

ee Oo ON HD Un FP WY NY

ase 2:20-cv-10139-GW-PVC Document 15 Filed 02/26/21 Page 2o0f9 Page ID #143

Appointment of Counsel.

3. An Order To Show Cause was issued and filed sixteen days later on Nov
19, 2020 asking me to explain how this court had jurisdiction. This Order cited,
among other things, the apparent untimliness of my complaint.

4. Twenty days later on Dec 9, 2020 my Reply To The Order To Show Cause
was filed. I partly opposed the Proposed Order, and partly agreed. I explained
the apparent untimliness of my claims. I also addressed facts which may
establish federal jurisdiction. I was concerned that I filed in federal court in
error, due to lack of understanding. Thus, I requested to refile in state court if
the Court found a lack of Federal jurisdiction.

5. On Feb 12, 2021 the Summons was issued, along with a Order granting my
Fee Waiver Request.

6. On Feb 16, my Request for Apointment of Counsel was denied.

7. I have not yet served the parties.

8. Currently, I am waiting for two Orders from the court; an Order of the
Court To Specify the Time Limit for service of the Summons, and an Order of
the Court For Service by US Marshal or deputy marshal.

I swear under penality of perjury under the laws of the State of California that
the foregoing is true and accurate to the best of my belief and personal

knowledge.

 

Plaintiff's Declaration of Urgency
I swear under penality of perjury under the laws of the State of California that

the following is true and accurate to the best of my belief and personal

knowledge.
1. I am literate. My first language is English. I understand my duty to tell the

2
Ic eleceV Dunn School, et al Ex Parte App For Order Specifying Time To Serve Summons

 
ase 2:20-cv-10139-GW-PVC Document 15 Filed 02/26/21 Page 3 0f9 Page ID #:144

truth. I am not presiding over this preceeding. I have personal knowledge of the
following facts.

2. The first sentence of Fed Rules Of Civ Pro Rule 4(m) states "If a defendant
is not served within 90 days after the complaint is filed, the court—on motion or
on its own after notice to the plaintiff—must dismiss the action without
prejudice against that defendant or order that service be made within a specified
time."

3. My complaint was filed on November 3, 2020. Ninety days from then is
Feb 1, 2021. This motion is filed later than Feb 1. As of the date of this motion,
defendants have not been served.

1 4. If I do not receive an Order from the Court specifying the time limit for

me Re FP Oo WH N HD UH Se WwW YP

serving the Summons, my entire case may be dismissed.

—
iy

I swear under penality of perjury under the laws of the State of California that
14 the foregoing is true and accurate to the best of my belief and personal

15] knowledge.

 

16)

17

18

19 Plaintiff's Declaration Of Good Cause
20 For Lack of Service of Summons

 

21) I swear under penality of perjury under the laws of the State of California that
i]
22) the following is true and accurate to the best of my belief and personal

 

 

23|| knowledge.

2 1.1 am literate. My first language is English. I understand my duty to tell the
25}} truth. I am not presiding over this preceeding. I have personal knowledge of the
26| following facts. ,

2 2. 1 filed the Summons alongside the complaint on Nov 3, 2020. The

28, Summons was issued by the court on Feb 12, 2021. On the same date of Feb 12,

3
CeleceV Dunn School, et al Ex Parte App For Order Specifying Time To Serve Summons

 
(jase 2:20-cv-10139-GW-PVC Document 15 Filed 02/26/21 Page 4of9 Page ID #:145

1 || the court granted my request to proceed with a fee waiver.

Z 3. Along with filing the Summons and Complaint and Fee Waiver Request on
3 || Nov 3, I filed a Request For Appointment of Counsel. I waited for an Order of
4 || the Court to determine responsibility for service of Summons.

5 4. An Order denying my request for counsel was issued on Feb 16, 2021. I
6 || was unclear until Feb 16 if I would handle the service of Summons or if an

7 || attorney would.

8 || I swear under penality of perjury under the laws of the State of California that

9 || the foregoing is true and accurate to the best of my belief and personal

10} knowledge.

11

12

13

14 Conclusions

15 Rule 4(m) requires the court to either dismiss my action at this time, or
16)| issue an Order that specifies the time within which service is expected to be

17 complete.

18 Because the Summons was not issued until after 90 days of filing the

19 Summons and Complaint, it was impossible for me to serve the defendants with
20} the Summons within the ninety day time limit in spite of timely filing of the

21) Summons.

Appointment of counsel was denied on Feb 16. If counsel had been

23}, granted, then the attorney would have presumably handled service of Summons

DL

and the filing of this Ex Parte Request. It is reasonable for a pro se litigant to

25] believe that an appointed attorney would be the appropriate person to handle the

26]| service of Summons, and thus to wait for appointment of counsel.
2
284 ///

4

CeleceV Dunn School, et al Ex Parte App For Order Specifying Time To Serve Summons

 
—- F§ © ON A WN BR WN

La
14
15
16
17
18
19
20
21
4

soensmeneninncmetee

23
24
25

24

27
28

ree RARE

 

 

 

 

ase 2:20-cv-10139-GW-PVC Document 15 Filed 02/26/21 Page 5of9 Page ID #:146

Points and Authorities
Rule 4(m) from the Fed Rules of Civ Pro describe the time for service of a
Summons :
"If a defendant is not served within 90 days after the complaint is filed,
the court—on motion or on its own after notice to the plaintiff—must
dismiss the action without prejudice against that defendant or order that
service be made within a specified time. But if the plaintiff shows good
cause for the failure, the court must extend the time for service for an
appropriate period."(emphasis added)
In my declaration above, I show good cause for the failure. Chiefly, the
Summons was issued after the expiration of the time limit in spite of my timely
filing of the Summons.

According to California Civil Code 3531 from Part 4 Maxims of
Jurisprudence, "The law never requires impossibilities." It was impossible for
me to serve the Summons within 90 days of filing the Summons and Complaint
because the issuance of the Summons was delayed for more than 90 days after
lodging of the Summons and Complaint.

Additionally, the court may have granted my Request For Appointment of
Counsel. Handling of service of the Summons was unclear to me until the denial
was issued, and thus I recognized that I would proceed without an attorney. The

denial was not issued until Feb 16.

Request For Relief

I request an Order pursuent to Rule 4(m) which states that service must be
made within a specified time. I pray that the court does not dismiss my action
for failure to serve.

I propose 89 days from issuance of the Summons for service, or some

other time as the Court deems reasonable and just. 89 days from issuance of the

5

CeleceV Dunn School, et al Ex Parte App For Order Specifying Time To Serve Summons

 
qjase 2:20-cv-10139-GW-PVC Document 15 Filed 02/26/21 Page 6of9 Page ID #:147

oO NH Oo HR W NY KF

mH re ©
= @&

13
14
15
16

19
20
21

23
24
25
26

28

CeleceV Dunn School, et al

Summons would be consistant with the time normally provided to plaintiff in
other cases, when the issuance of the Summons is not delayed.

When determining a time limit that is just, I ask the Court to remember
that I am a pro per plaintiff with a lack of funds who must serve 14 defendants
each with a 63 page complaint; the complaint has not yet been copied and I must
pay for copying services. I will also need to pay for mailing for all 14
complaints. Thus, financial contraints may increase the time it takes for me to
deliver the Summons and Complaint to an appropriate person for service on
parties. |

Additionally, I ask the court to observe that I submit a Request For
Service of Summons By US Marshal alongside this request. I must wait for the
Court to rule on that additional Request before I provide the Summons and
Complaints to the US Marshal for service.

I have not filed this additional Request as an Ex Parte because I could not

find the ground to do so.

Respectfully Submitted,

 

Celece

6
Ex Parte App For Order Specifying Time To Serve Summons

 
Case 2:20-cv-10139-GW-PVC Document 15 Filed 02/26/21 Page 7of9 Page ID #:148
0 Oo NI BDO Nn BR WO NO &

10
11

|
13

14||
15

;
17
18
19
20
21
22
23
24
25
76H

27
28

 

 

 

 

ase 2:20-cv-10139-GW-PVC Document 15 Filed 02/26/21 Page 8 of 9 Page ID #:149

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Celece Case No. CV 20-10139 GW (PVCx)

Plaintiff,
ORDER SPECIFYING TIME
V. TO SERVE SUMMONS

Dunn School, et al
Defendants

 

 

 

On November 3, 2020, Celece and “John Doe,” California residents proceeding prd
se (collectively, “Plaintiffs”), filed a joint complaint “Complaint,” Dkt. No. 1).
Simultaneously with the Complaint, each Plaintiff separately filed a request to
proceed in forma pauperis. (“IFP Requests,” Dkt. Nos. 5-6), and Celece filed a
Motion For Appointment of Counsel (“Motion”, Dkt. No. 4).

Celece notified the Court of Withdrawal of “John Doe” in Response (“Response”,
Dkt. No. 10). Thus, Celece proceeds as the sole plaintiff. A Summons was issued
on Feb 12, 2021. On the same date, Celece's request to proceed in forma pauperis

was granted.

 
Oo OA NI DH On HR WY NY FR

Oo po Wb HN HN Hh KH bP KN Ree RR Re Re Re eR
co ND DH MN BW NY KF CO OBO WBN BDA Wan FB WY NO KF CO

se 2:20-cv-10139-GW-PVC Document 15 Filed 02/26/21 Page 9of9 Page ID #150

For the reasons stated above, Plaintiff Celece was unable to serve the Summons
within the required time limit of 90 days from filing of the Complaint. Accordingl}

Plaintiff Celece has 89 days from issuance of the Summons to serve defendants.

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

DATED:

—~

 

HON. PEDRO V. CASTILLO
United States Magistrate Judge

 
